Case 3:19-cv-00623-BJD-PDB Document 24 Filed 02/11/20 Page 1 of 2 PageID 103




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

JOSE RIVERA,                                           :
                                                       :
               Plaintiff,                              :
                                                       :
v.                                                     :      Case No.: 3:19-cv-00623-BJD-PDB
                                                       :
RENTGROW, INC.,                                        :
and                                                    :
BACKGROUNDCHECKS.COM, LLC,                             :
                                                       :
               Defendants.                             :

                                STIPULATION OF DISMISSAL

       COMES NOW the Plaintiff, JOSE RIVERA, by Counsel, and Pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(ii), dismisses this action. This dismissal is with prejudice, with all

Parties to bear their own attorneys’ fees and costs.




                                                       Respectfully submitted,
                                                       JOSE RIVERA


                                              By:              /s/ Craig C. Marchiando
                                                       Craig C. Marchiando
                                                       Florida Bar No. 1010769
                                                       CONSUMER LITIGATION ASSOCIATES, P.C.
                                                       763 J. Clyde Morris Blvd., Suite 1-A
                                                       Newport News, VA 23601
                                                       Tel: (757) 930-3660
                                                       Fax: (757) 930-3662
                                                       Email: craig@clalegal.com

                                                       Counsel for the Plaintiff
Case 3:19-cv-00623-BJD-PDB Document 24 Filed 02/11/20 Page 2 of 2 PageID 104




                                   By:           /s/ Cindy Hanson
                                         Cindy Hanson (pro hac vice)
                                         Troutman Sanders
                                         600 Peachtree Street, NE, Suite 3000
                                         Atlanta, GA 30308
                                         Direct: 404.885.3830
                                         cindy.hanson@troutman.com

                                         Counsel for bakcgroundchecks.com




                                     2
